

115 HR 8526 IH: Health Smart Air Travel Act
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8526IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mr. Van Drew introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Transportation to carry out a health smart air travel pilot program to improve the application of public health risk mitigation measures related to the public health risks presented by COVID–19 in airports and on passenger aircraft.1.Short titleThis Act may be cited as the Health Smart Air Travel Act or the HSAT Act. 2.Health smart air travel pilot program(a)AuthorityThe Secretary of Transportation, jointly with the Secretary of Health and Human Services and the Secretary of Homeland Security, shall establish a pilot program (in this section referred to as the Program) to improve the application of public health risk mitigation measures related to the public health risks presented by COVID–19 in airports and on passenger aircraft. In carrying out the Program, the Secretary shall pursue initiatives informed by—(1)the guidance issued by the Department of Transportation, jointly with the Department of Health and Human Services and the Department of Homeland Security, titled Runway to Recovery: The United States Framework for Airlines and Airports to Mitigate the Public Health Risks of Coronavirus and dated July 2020; and(2)any additional guidance that the Department of Transportation, the Department of Health and Human Services, and the Department of Homeland Security may issue in relation to measures necessary to mitigate the public health risks presented by COVID–19 in airports and passenger aircraft.(b)ObjectivesThe purpose of the Program established under this section is to—(1)accelerate integration of public health risk mitigation measures related to the public health risks presented by COVID–19 in airports and passenger aircraft;(2)identify and address technical, regulatory, and policy challenges to integration of these risk mitigation measures;(3)develop, test, and evaluate smart airport technology and processes as they relate to mitigating public health risks presented by COVID–19 in airports and passenger aircraft; and(4)leverage concentrations of aviation, transportation security, and public health capital to accelerate innovation in airports and passenger aircraft.(c)Grant awardsThe Secretary of Transportation, in consultation with the Secretary of Health and Human Services and the Secretary of Homeland Security, may provide grants under the Program to eligible entities to carry out development, testing, or evaluation of public health risk mitigation measures related to the public health risks presented by COVID–19 in airports and passenger aircraft. (d)Publication of notice of grant opportunityNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation publish in the Federal Register a notice of grant opportunity for grants available under the Program.(e)Eligible entitiesEntities eligible to receive funding under the Program may include—(1)State, local, and Tribal governments;(2)commercial airline operators;(3)airports;(4)hospitals and other public health institutions;(5)institutions of higher education;(6)relevant research and development nonprofit organizations that are exempt from tax under section 501(c)(3) of the Internal Revenue Code of 1986;(7)relevant labor organizations; (8)relevant private-sector manufacturers and service providers; and (9)a consortia of any of the entities described in paragraphs (1) through (8).(f)Application submissionThe Secretary of Transportation, jointly with the Secretary of Health and Human Services and the Secretary of Homeland Security, shall establish application requirements for grants from the Program and shall require applicants to include the following information in such application:(1)Identification of the entities proposed to be involved in the development, testing, or evaluation of public health risk mitigation measures.(2)Whether the proposed development, testing, or evaluation pertain to public health mitigation measures related to public health risks presented by COVID–19 in airports, passenger aircraft, or both.(3)A description of such development, testing, or evaluation.(4)A description of the financial cost of such development, testing, or evaluation, including the requested grant amount.(5)How such development, testing, or evaluation will accomplish the objectives of the pilot program and inform wider adoption in airports and passenger aircraft.(6)Identification of available infrastructure and capabilities to support such development, testing, or evaluation.(7)A description of the capabilities and expertise related to the proposed project with respect to aviation, airline operations, airport operations, smart airport technology, transportation security, and public health.(8)A description of any existing relationships with relevant Federal agencies.(g)Evaluation of applicantsUpon receipt of applications under this section by the Secretary of Transportation, the Secretary shall evaluate such applications jointly with the Secretary of Health and Human Services and the Secretary of Homeland Security. (h)Selection criteriaThe Secretary of Transportation shall make selections, in consultation with the Secretary of Health and Human Services and the Secretary of Homeland Security, for participation in the Program, taking into consideration the following:(1)The effectiveness of the proposal of development, testing, or evaluation of public health risk mitigation measures at accomplishing the objectives under subsection (b).(2)The involvement of relevant aviation, transportation security, and public health infrastructure.(3)The involvement of the private sector in the proposal, including whether the proposal leverages existing commercial technologies.(4)The agreement of the entities involved in the proposal to comply with such requirements as the Secretary of Transportation, the Secretary of Health and Human Services, and the Secretary of Homeland Security determine necessary for purposes of aviation safety, public health safety, and transportation security.(5)The agreement of the entities involved in the proposal to share data collected and experience gained over the course of the development, testing, or evaluation of public health mitigation measures with the Secretary of Transportation, Secretary of Health and Human Services, and the Secretary of Homeland Security.(i)Designation of data reporting facilities(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation, the Secretary of Homeland Security, and the Secretary of Health and Human Services, shall each—(A)designate a Federal facility or Federal facilities for receiving, processing, and analyzing data collected and experience gained by recipients of grants under the Program; and(B)begin reporting the information described in subparagraph (A) to the remaining Secretaries listed in this paragraph.(2)Scope of information collectedWith respect to the information collected and analyzed under subparagraph (A)—(A)the Secretary of Transportation shall collect, analyze, and report information on public health risk mitigation measures in passenger aircraft;(B)the Secretary of Homeland Security shall collect, analyze, and report information on public health risk mitigation measures in airports; and(C)the Secretary of Health and Human Services shall collect, analyze, and report information on public health risk mitigation measures in airports and on passenger aircraft.(j)ImplementationThe Secretary of Transportation shall, jointly with the Secretary of Health and Human Services and the Secretary of Homeland Security, use the data collected and experience gained under subsection (i) to—(1)identify technical, regulatory, or policy challenges to the integration of public health risk mitigation measures related to the public health risks created by COVID–19 in airports and on passenger aircraft; and(2)inform ongoing initiatives by the Federal Aviation Administration, the Transportation Security Administration, and the Centers for Disease Control to develop operational standards and procedures to mitigate public health risks presented by COVID–19 in airports and passenger aircraft.(k)BriefingNot later than 1 year after the date of enactment of this Act, and annually thereafter through fiscal year 2023, the Secretary of Transportation, jointly with the Secretary of Health and Human Services and the Secretary of Homeland Security, shall brief Congress on the recipients of funding and activities carried out under the Program.(l)Funding(1)Authorization of AppropriationsThere are authorized to be appropriated $77,000,000 to carry out this section, to remain available through fiscal year 2023.(2)Use of FundsOf the amounts made available under paragraph (1)— (A)not more than $7,000,000 may be used jointly by the Secretary of Transportation, Secretary of Health and Human Services, and the Secretary of Homeland Security for the administration of the Program; and (B)not less than $70,000,000 shall be awarded through the issuance of grants. (3)Grant amountsThe amount of a grant awarded under this section shall be not less than $50,000 and not more than $5,000,000.(m)SunsetThe authority to provide grants under this section shall terminate on the last day of fiscal year 2023.(n)Smart airport technologies definedIn this section, smart airport technologies means the technologies described in section 145 of the FAA Reauthorization Act of 2018 (Public Law 115–254).